684 S.E.2d 887 (2009)
James E. FULFORD Jr., Executor for the Estate of Mary Fulford
v.
Antonio Javon JENKINS; County of Duplin; Duplin County Department of Social Services; Millie I. Brown, Individually and in her Official Capacity as Director of Duplin County Department of Social Services; de Wana Kenan, Individually and in her Official Capacity as a Social Worker with the Duplin County Department of Social Services; Sherita Wright, Individually and in her Official Capacity as a Social Worker with the Duplin County Department of Social Services; Nanette Smith, Individually and in her Official Capacity as a Social Worker with the Duplin County Department of Social Services; and Elva Quinn, Individually and in her Official Capacity as a Social Worker with the Duplin County Department of Social Services.
No. 127P09.
Supreme Court of North Carolina.
October 8, 2009.
James R. Morgan, Jr., Winston-Salem, for Duplin County DSS.
Stephen M. Valentine, Beaufort, Burton Craige, Raleigh, for Fulford.
Prior report: ___ N.C.App. ___, 672 S.E.2d 759.

ORDER
Upon consideration of the petition filed on the 24th of March 2009 by Defendants (Duplin County, et al) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*888 "Denied by order of the Court in conference, this the 8th of October 2009."